United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.F., Appellant
and
DEPARTMENT OF THE AIR FORCE,
WRIGHT-PATTERSON AIR FORCE
BASE, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-91
Issued: June 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On October 24, 2011 appellant, through his attorney, filed a timely appeal from the
Office of Workers’ Compensation Programs’ (OWCP) September 19, 2011 nonmerit decision
denying his request for reconsideration. Because more than one year elapsed from the last
OWCP merit decision of July 5, 2007 to the filing of this appeal, the Board lacks jurisdiction to
review the merits of the claim pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly determined that appellant’s request for
reconsideration was untimely filed and failed to show clear evidence of error.
1
2

5 U.S.C. §§ 8101-8193.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
This case was previously before the Board. By decision dated August 3, 2011, the Board
affirmed a September 22, 2010 nonmerit decision of OWCP which denied appellant’s
reconsideration request on the grounds it was untimely filed and failed to present clear evidence
of error.3 The findings of fact and conclusions of law from the prior decision and order are
hereby incorporated by reference. The relevant facts are set forth.
On February 2, 2006 appellant, then a 59-year-old criminal investigator, filed an
occupational disease claim alleging that factors of his federal employment had aggravated his
post-traumatic stress syndrome (PTSD) for the period beginning September 11, 2001.
By decision dated December 22, 2006, OWCP denied the claim on the grounds that the
medical evidence failed to establish that the accepted compensable factor of employment had
aggravated or contributed to appellant’s emotional condition. It found that his presence at the
Pentagon to provide counter intelligence support for one day in the aftermath of the
September 11, 2001 attacks was a compensable factor of employment under Cutler. By decision
dated July 5, 2007, an OWCP hearing representative affirmed the prior decision.
On August 30, 2010 appellant, through his legal counsel, requested reconsideration of the
denial of his claim and submitted a July 16, 2009 report from James Medling, Ph.D., a clinical
psychologist. By decision dated September 22, 2010, OWCP denied appellant’s request for
reconsideration finding it was not timely filed and failed to present clear evidence of error. As
noted, in an August 3, 2011 decision, the Board affirmed the September 22, 2010 decision.4
On September 6, 2011 appellant, through counsel of record, again requested
reconsideration of OWCP’s July 5, 2007 decision. Counsel cited the case of T.S., Docket No.
10-1362 (issued April 26, 2011), in which OWCP terminated appellant’s wage-loss and medical
compensation benefits. The Board found that appellant established clear evidence of error on the
part of OWCP when it failed to provide an accurate statement of accepted facts to both the
second opinion physician and the impartial medical examiner with regard to appellant’s accepted
medical conditions as they did not have the complete information to make a reasoned and
informed opinion. Appellant’s counsel argued that, since the Board found that there was a
compensable factor of employment in this case, the case should have been further developed by
OWCP to resolve the causal relationship issue.
By decision dated September 19, 2011, OWCP denied reconsideration on the grounds
that appellant’s request was untimely filed and did not present clear evidence of error. It found
that the case of T.S. was not relevant to the claim.

3

Docket No. 11-62 (issued August 3, 2011).

4

Id.

2

LEGAL PRECEDENT
To be entitled to a merit review of an OWCP decision denying or terminating a benefit, a
claimant must file his or his application for review within one year of the date of that decision.5
The Board has found that the imposition of the one-year limitation does not constitute an abuse
of the discretionary authority granted OWCP under section 8128(a) of FECA.6
OWCP, however, may not deny an application for review solely on the grounds that the
application was not timely filed. When an application for review is not timely filed, OWCP must
nevertheless undertake a limited review to determine whether the application establishes clear
evidence of error.7 OWCP regulations and procedure provide that OWCP will reopen a
claimant’s case for merit review, notwithstanding the one-year filing limitation set forth in 20
C.F.R. § 10.607(a), if the claimant’s application for review shows clear evidence of error on the
part of OWCP.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error.10 Evidence which does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13
ANALYSIS
In its September 19, 2011 decision, OWCP properly determined that appellant failed to
file a timely application for review. It issued its most recent merit decision on July 5, 2007.
Appellant’s request for reconsideration was dated September 6, 2011, more than one year after
July 5, 2007. Accordingly, his request for reconsideration was not timely filed. Appellant must
5

20 C.F.R. § 10.607(a).

6

5 U.S.C. § 8128(a); Leon D. Faidley, Jr., 41 ECAB 104, 111 (1989).

7

See 20 C.F.R. § 10.607(b); Charles J. Prudencio, 41 ECAB 499, 501-02 (1990).

8

20 C.F.R. § 10.607(b); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter
2.1602.3d (January 2004). OWCP procedures further provide, The term clear evidence of error is intended to
represent a difficult standard. The claimant must present evidence which on its face shows that OWCP made an
error (for example, proof that a schedule award was miscalculated).
9

See Dean D. Beets, 43 ECAB 1153, 1157-58 (1992).

10

20 C.F.R. § 10.607(b); Leona N. Travis, 43 ECAB 227, 240 (1991).

11

See Jesus D. Sanchez, 41 ECAB 964, 968 (1990).

12

See Leona N. Travis, supra note10.

13

See Nelson T. Thompson, 43 ECAB 919, 922 (1992).

3

therefore demonstrate clear evidence of error on the part of OWCP in issuing its July 5, 2007
decision.
Appellant’s request for reconsideration does not establish clear evidence of error. OWCP
denied his claim on the grounds that the medical evidence did not establish that his emotional
condition was causally related to compensable work factors. While appellant subsequently
submitted a report from Dr. Medling, OWCP found, and the Board affirmed, that Dr. Medling’s
report was insufficient to establish clear evidence of error. In an emotional condition claim,
appellant’s burden of proof is not discharged when a compensable work factor is established. He
must also submit rationalized medical evidence to establish that his emotional condition is
causally related to the accepted compensable employment factor.14 In this case, appellant never
discharged his burden of proof to establish that his emotional condition was causally related to
the accepted compensable work factor. The Board previously affirmed OWCP’s finding that
Dr. Medling’s report was insufficient to establish clear evidence of error. It is not enough to
point out that there may be a theoretical possibility of error. It is not enough merely to show that
the evidence could be construed so as to produce a contrary conclusion.
This case is distinguishable from the facts in T.S., where the Board found clear evidence
of error as OWCP did not provide accurate information to the physicians on which a termination
of compensation was based. In this case, the underlying issue is not termination of benefits, as
appellant never met his burden of proof to establish his claim. There is no evidence that OWCP
provided inaccurate information about any significant aspects of the claim. Appellant’s
assertions do not raise a substantial question concerning the correctness of OWCP’s decision.
He has not established clear evidence of error.
On appeal, appellant’s counsel asserts OWCP’s decision is contrary to fact and law.
However, for the reasons articulated herein, appellant has not established clear evidence of error.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and failed to establish clear evidence of error.

14

Charles D. Gregory, 57 ECAB 322 (2006).

4

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decision dated September 19, 2011 is affirmed.
Issued: June 1, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

